Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments in light of the amendments are fully persuasive. The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest an artificial intelligence (Al) platform comprising: an alert manager configured to: transmit, to a first plurality of users, through one or more wireless devices of the plurality of wireless devices, at the one or more first locations, at least one notification, wherein the at least one notification is initiated at least partially due to one or more first physical conditions associated with the one or more first locations; a navigation manager configured to: determine the one or more second locations, the one or more second locations different from the one or more first locations, wherein each second location of the one or more second locations is determined to provide at least partial protection from the first physical conditions associated with the one or more first locations; and the alert manager further configured to: dynamically regulate traffic of a second plurality of users from the one or more first locations to the one or more second locations, wherein the second plurality of users includes at least a portion of the first plurality of users in transit to the one or more second locations as claimed and arranged by applicant when read in light of the specification.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Thomas on 03/21/2022.
Claim 1 has been amended as follows: 

(Currently Amended) A computer system comprising: 
a processing device; 


an artificial intelligence (Al) platform
an alert manager configured to: 
transmit, to a first plurality of users, 
determine the one or more second locations, the one or more second locations different from the one or more first locations, wherein each second location of the one or more second locations is determined to provide at least partial protection from the first physical 
dynamically regulate traffic of a second plurality of users from the one or more first locations to the one or more second locations, wherein the second plurality of users includes at least a portion of the first plurality of users in transit to the one or more second locations, 






Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665